Citation Nr: 1751870	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher evaluation for seizure disorder, rated as 40 percent disabling prior to September 27, 2016, and 10 percent from September 27, 2016.

2.  Entitlement to an evaluation higher than 30 percent for autoimmune hepatitis with history of hepatic encephalopathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1995 to March 1998 (with a dishonorable discharge), and additional service in the Army National Guard from 2002 to 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  The Veteran submitted additional evidence at the hearing with a waiver of RO consideration.

The Veteran also appealed service connection claims for hernia and diabetes; however, these claims were granted in an October 2016 rating decision and are no longer in appellate status.

The issue of entitlement to an evaluation higher than 30 percent for autoimmune hepatitis with history of hepatic encephalopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran testified at the March 2017 Board hearing that she wanted to withdraw her appeal with respect to the claim for a higher evaluation for seizure disorder, rated as 40 percent disabling prior to September 27, 2016, and 10 percent from September 27, 2016.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of a higher evaluation for seizure disorder, rated as 40 percent disabling prior to September 27, 2016, and 10 percent from September 27, 2016, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The March 2017 Board hearing transcript reflects that the Veteran withdrew from appellate consideration her claim for a higher evaluation for seizure disorder, rated as 40 percent disabling prior to September 27, 2016, and 10 percent from September 27, 2016.  See March 2017 Board hearing transcript, p. 2.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing her appeal with respect to this issue.  

Because the Veteran has withdrawn her appeal as to the issue of a higher evaluation for seizure disorder, rated as 40 percent disabling prior to September 27, 2016, and 10 percent from September 27, 2016, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

Entitlement to a higher evaluation for seizure disorder, rated as 40 percent disabling prior to September 27, 2016, and 10 percent from September 27, 2016, is dismissed.


REMAND

As noted in the introduction, the Veteran had active military service from February 1995 to March 1998 (with a dishonorable discharge).  She was granted service connection for autoimmune hepatitis with history of hepatic encephalopathy due to her period of service in the Army National Guard from 2002 to 2009, on the basis of aggravation.  She presently has a 30 percent rating for this disability and seeks a higher rating.

The Veteran was last evaluated for compensation and pension purposes for her autoimmune hepatitis in October 2016.  She testified at the March 2017 Board hearing that she was concerned that not all of her medical records were considered by the VA examiner; specifically, her treatment records from Chesapeake Regional Hospital and from Virginia Commonwealth University.  See, e.g., March 2017 Board hearing transcript, p. 5.  She noted that her records would show that she had a history of hepatic encephalopathy, or altered mental status; she also stated that she had cirrhosis.  Id. at 9.  She noted that she had fatigue, and weakness, nausea/ vomiting, which would leave her bedridden for about 10 days out of a month.  Id. at 10.  In addition, she described pain in her right abdomen area and joint pain, normally on the right side, in addition to some swelling in her feet.  Id. at 13-14.  And while she had a history of encephalopathy, she testified that he had had an additional episode in April 2015 and sought treatment at Chesapeake Regional Hospital.  Id. at 20-22.

The VA examination in September 2016 noted that the Veteran did not have any signs or symptoms attributable to cirrhosis, including hepatic encephalopathy.  As the examiner did not consider all of the Veteran's reported symptoms; and the Veteran has expressed concern that not all of her treatment records were considered by the examiner, additional examination is warranted to ensure that the Veteran's accurate disability picture is evaluated.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant VA treatment records from the VAMC in Richmond, VA dated from March 2017 to present.  

2.  Ask the Veteran to identify any additional relevant evidence, including from Chesapeake Regional Hospital and Virginia Commonwealth University, dated from 2010 to present.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected autoimmune hepatitis with history of hepatic encephalopathy.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected autoimmune hepatitis with history of hepatic encephalopathy with consideration for the criteria under Diagnostic Codes 7312 and 7345.

The examiner should also consider any available treatment records from Chesapeake Regional Hospital in April 2015 showing an episode of hepatic encephalopathy and/ or any findings of cirrhosis.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Ensure the examiners' opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

5.  Then readjudicate the remaining claim in light of the additional evidence, including all relevant evidence submitted since the October 2016 Supplemental Statement of the Case.  If the claim is not granted to the Veteran's satisfaction, send her and her representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


